Name: Commission Regulation (EEC) No 3184/83 of 31 October 1983 on the operation of the system of advances in respect of expenditure financed by the EAGGF Guarantee Section
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 11 . 83 Official Journal of the European Communities No L 320 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3184 / 83 of 31 October 1983 on the operation of the system of advances in respect of expenditure financed by the EAGGF Guarantee Section THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , in order to ensure that the Commission can assess financial requirements and monitor the use of the Community funds , the Member States must transmit to it each month an application relating to financial requirements and accompanied , in respect of each disbursing authority and agency, by statements of the cash position , expenditure effected and expenditure estimates for three 'months ; Having regard to the Treaty establishing the European Economic Community , Whereas the funds made available to Member States must cover the actual cash requirements of at least one month : Having regard to Council Regulation (EEC) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy (* ¢), as last amended by Regulation (EEC) No 3509 / 80 ( 2 ), and in particular Articles 4 and 5 thereof, Whereas Article 4 (2 ) of Regulation (EEC) No 729 / 70 provides for Member States to have made available to them the funds needed for payments under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ; whereas the best way to operate this financing system is to make Community funds available to each Member State by transfers to its account ; Whereas , although aggregate sums are made available to Member States each month , a Member State may experience cash difficulties because expenditure is running at a higher rate than that initially provided for ; whereas provision should consequently be made for special advances ; Whereas , having regard in particular to the large number of disbursing authorities and agencies , the best way to administer the Community funds is to make the individual Member States responsible for their distribution among such authorities and agencies ; ' Whereas Article 4 of Council Regulation .(EEC) No 1883 / 78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund , Guarantee Section ( 3 ), provides , in cases where intervention measures involve buying-in and storage , that the amount to be financed is to be determined by reference to annual accounts kept by the intervention agencies ; whereas Council Regulation (EEC) No 3247 / 81 ( 4 ) lays down the rules and other conditions governing the said accounts ; whereas the detailed rules under which the financing of such measures is to take place in the context of the system of advances should be set out ; Whereas , in order that it may be known exactly how the Community funds are used , it is indispensable that each disbursing authority and agency should keep accounts devoted exclusively to these funds and to their use ; ( ») OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 2 ) OJ No L 367 , 31 . 12 . 1980 , p . 87 . ( 3 ) OJ No L 216 , 5 . 8 . 1978 , p . 1 . ( «) OJ No L 327 , 14 . 11 . 1981 , p . 1 . No L 320 / 2 Official Journal of the European Communities 17 . 11 . 83 Whereas Council Regulation (EEC) No 974 / 71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (*), as last amended by Regulation (EEC) No 2025 / 83 ( 2 ), has provided , with effect from 1 January 197-3 , for the compensatory amounts collected or granted in trade between the Member States to be considered , with regard to the common agricultural policy , as forming part of intervention intended to stabilize agricultural markets ; whereas it is therefore necessary to specify the methods of declaration in respect of the said compensatory amounts ; purpose by each Member State within the Treasury or some other financial institution . 2 . The name and number of those accounts shall be communicated to the Commission by the Member States . 3 . Each Member State shall ensure that the Community funds are properly managed and shall distribute them among the disbursing authorities and agencies in such a manner as to allow a similar rate of payment for all the expenditure financed by the EAGGF Guarantee Section . Whereas advances for expenditure financed partly from the Guarantee Section and partly from the Guidance Section of the EAGGF should be made separately from those for expenditure financed wholly from the Guarantee Section ; Article 2 Each disbursing authority and agency shall keep accounts devoted exclusively to the funds made available to it under Article 1(1 ) and to the use made of those funds . Whereas it appears necessary to specify the information on expenditure statements to be given monthly by the paying departments and agencies ; Whereas , in order to facilitate the application of the provisions in the field , they should be included in a single Regulation , and Commission Regulation (EEC) No 380 / 78 of 30 January 1978 on the operation of the system of advances in respect of expenditure financed by the Guarantee Section of the EAGGF ( 3 ) should accordingly be repeated ; Whereas the Fund Committee has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 3 1 . Not later than the 20th day of each month the Member States shall submit to the Commission , in triplicate , an application concerning the financial requirements of disbursing authorities and agencies . 2 . An application within the meaning of paragraph 1 shall be accompanied by supporting statements for each disbursing authority and agency drawn up in accordance with the Annexes to this Regulation and comprising : ( a ) a statement of the cash position at the end of the preceding month (Annex I ); (b ) a statement of expenditure , broken down according to the items of the budget of the European Communities and according to types of expenditure (Annex II), showing :  the expenditure in the month preceding that in which the application within the meaning of paragraph 1 is made ,  the expenditure estimate for the current month and for the two following months . 3 . Member States with more than . one paying department or agency shall also enclose with the application referred to in paragraph 1 : (a ) a summary of the cash position at the end of the preceding month , together with a statement of the funds available in the account opened pursuant to Article 1 (Annex IV); ^ ( b ) a summary of the information transmitted in accordance with Annex II (Annex V). Article 1 1 . The Commission , after deciding on advances in accordance with Article 5 ( 2 ) of Regulation (EEC) No 729 /70 , shall make available to Member States , within the limit of the budget appropriations , the funds needed for payment by the disbursing authorities and agencies of expenditure financed by the EAGGF Guarantee Section . An account shall be opened for this ( ») OJ No L 106 , 12 . 5 . 1971 , p. 1 . ( 2 ) OJ No L 199 , 22 . 7 . 1983 , p. 11 . ( 3 ) OJ No L 56 , 27 . 2 . 1978 , p. 1 . 17 . 11 . 83 Official Journal of the European Communities No L 320 / 3 fixed by Regulation (EEC) No 467 / 77 , from the day of the deduction until the end of the month . The provisions of this paragraph shall not apply to sales realized during December. 4 . Member States which intend to make use of the option offered by paragraph 3 shall inform the Commission in advance . Article 4 1 . On the basis of applications within the meaning of Article 3(1 ), and not later than one month after receipt thereof, the Commission shall decide on additional payments in accordance with the second indent of Article 5 (2 ) ( a) of Regulation (EEC) No 729 /70 . Those payments shall be calculated in such a way that they are large enough to cover expenditure to be borne by the authorities and agencies until the end of the quarter referred to in the second indent of Article 3 ( 2 ) (b). 2 . Any additional payments decided under para ­ graph 1 shall be made by the Commission within five working days of its decision . Article 7 1 . The monetary compensatory amounts charged or paid in respect of trade between the Member States must be declared separately at the time of submission of the application referred to in Article 3 . 2 . If collection and payment of the compensatory amounts referred to in paragraph 1 are not carried out by the same agency , the Member States may pay the amounts charged :  into the account opened pursuant to Article 1 ( 1 ), or  into the account of a service or agency within the meaning of Article 4 of Regulation (EEC) No 729 /70 . Article 5 1 . Where funds made available to a Member State are liable to be exhausted before the date laid down for the next payment , that Member State shall notify the Commission and , where necessary , apply for a special advance specifying the grounds therefor . 2 . On the basis of the notification referred to in paragraph 1 , the Commission may decide upon and make a special advance , notification of which shall be made to the Member States when the next advance is decided . The Commission shall notify the Member State concerned by telex of its decision . ' Article 8 1 . Expenditure chargeable partly to the Guarantee Section and partly to the Guidance Section shall be financed by means of specific advances separate from those referred to in Article 4 . Article 6 1 . The expenditure referred to in Article 4 ( 1 ) of Regulation (EEC) No 1883 / 78 shall be determined in accordance with Regulation (EEC) No 3247 / 81 . It must be declared in Annex II after being calculated in accordance with the method contained in Annex III for operations between December and October inclusive and in Annex VI for operations during November . 2 . The paying departments and agencies shall draw up , and the Member States shall attach to the applications referred to in Article 3 ( 1 ), statements , similar to those referred to in Article 3 ( 2 ), in respect of the expenditure referred to in paragraph 1 . 3 . Articles 4 and 5 shall apply to decisions on advances to cover the expenditure referred to in paragraph 1 . 2 . The balance of expenditure determined in this way shall be drawn from or paid to Community funds by the , paying departments or agencies during the month following the month to which the operations relate . Article 9 1 . The figures given in column (a ) of Annex II must correspond to payments and receipts actually occurring during the month in question . These figures may include corrections to figures given for previous months of the same financial year. 3 . Member States may change the provisional amount of the losses on sales during the month to which the operations refer . Sums so changed will attract interests , to be deducted from the financing costs , at the rate No L 320 / 4 Official Journal of the European Communities 17 . 11 . 83 5 . The date referred to in paragraph 2 ( b ) cannot , under any circumstances , be later than 40 days after the end of the month in which the receipts actually occurred . 6 . The figures given in column (b ) of Annex II , to be submitted to the Commission by 20 January, may be adjusted solely within the framework of the annual accounts to be transmitted to the Commission in ¢ accordance with Article 5 ( 1 ) (b ) of Regulation (EEC) No 729 / 70 . 7 . However , corrections made by the Commission to data declared by means of Annex VI , and which feature in an Annex to a Decision on advances , shall give rise to withdrawal or reimbursement by the departments or agencies before the end of the month which follows that in which the said decision was taken . 2 . For the purposes of implementing the first subparagraph of paragraph 1 , the following dates shall apply : ( a ) in respect of expenditure covered by Article 6 , the date on which the paying agency draws on Community funds or reimburses an amount calculated in accordance with the said Article ; (b ) in respect of the levies covered by Article 7 , the date on which the amounts concerned are credited to an account as defined in paragraph 2 of the said Article ; ( c) in respect of all other expenditure :  the date on which the account of the department or agency has been debited , or  the date on which the agency concerned has issued and sent a payment voucher to the beneficiary or a financial institution . 3 . Non-executed payment orders and payments which have been debited and then re-credited shall be accounted for by deduction from the expenditure for the month during which the non-execution or cancellation is notified to the paying department or agency . 4 . If payments due under the EAGGF Guarantee Section are offset by claims , they shall be deemed to have been actually made, within the meaning of paragraph 1 , in their entirety :  on the date of payment of the amount remaining due to the beneficiary if the claim is less than the expenditure cleared ,  on the date of clearance of the expenditure if it is less than or equal to the claim . Article 10 Regulation (EEC) No 380 / 78 is hereby repealed with effect from 1 December 1983 . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member Stateis . Done at Brussels , 31 October 1983 . For the Commission Poul DALSAGER Member of the Commission 17 . 11 . 83 Official Journal of the European Communities No L 320 / 5 ANNEX I STATEMENT OF CASH POSITION on AUTHORITY OR AGENCY MEMBER STATE A. Liquid assets 1 . Liquid assets on 2 . Payments received ; B. Expenditure Expenditure in the month of chargeable to the EAGGF , Guarantee Section Total A 1 Total B C. Balance Available on A-B Date , stamp and signature of authority or agency 0 ) Itemized in column ( a ) of Annex II . A N N E X H A U T H O R IT Y O R A G E N C Y M E M B E R ST A T E n ST A TE M EN T O F EX PE N D IT U RE A N D ES TI M A TE O F FI N A N CI A L RE Q U IR EM EN TS n Ex pe nd itu re fo r m on th of C od es (*) Es tim at e of fu tu re ex pe nd itu re Ex pe nd itu re fo r fin an cia ly ea r fro m 1J an ua ry to 19 . . E E C bu dg et it em M es n Ty pe of ex pe nd itu re T ot al 0 A ct io n C re di t N o r R N R em (2) (3) (4) a) (b ) c) (d ) e (f) - (c )+ (d )-+ (e ) C ar ri ed ov er : No L 320 / 6 Official Journal of the European Communities 17 . 11 . 83 T ot al or su m s to be ca rr ie d ov er D E P -D O C D E P -C U M -D O C PR E Y 1 -D O C PR E Y 2 - D O C PR EY 3 -D O C PR E Y -D O C Da te ,s tam p an d sig na tu re of au th or ity or ag en cy 0) Cu m ul ati ve ex pe nd itu re fro m 1J an ua ry to th e en d of th e m on th of co lu m n (a) . (2) Es tim ate of ex pe nd itu re in th e m on th im m ed iat ely af ter th e m on th of co lu m n (a) . (3) Es tim ate of ex pe nd itu re in th e se co nd m on th af ter th e m on th of co lu m n (a) . (4) Es tim ate of ex pe nd itu re in th e th ird m on th af ter th e m on th of co lu m n (a) . (*) Re se rv ed fo rt he de pa rtm en ts of th e Co m m iss io n. M em be r St at e Pr od uc t ' A N N E X m N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S O pe ra tio ns fro m 1D ec em be r1 9 .. to .. ' 19 .. TA BL E A - CA LC U LA TI O N O F LO SS ES O N SA LE S (A N D D EP RE CI A TI O N ) 17 . 11 . 83 Official Journal of the European Communities No L 320 / 7 L in e N o D es cr ip tio n U ni ts 0) T ot al V al ue R em ar ks 1 2 3 4 T ot al st oc ks as at 1 D ec em be r 19 .. V al ue of st oc ks as at 1 D ec em be r1 9 .. Qu an tit y bo ug ht in fro m 1D ec em be r1 9 .. to 19 .. Co st of pu rc ha se s (it em 3) T on ne s N at io na lc ur re nc y T on ne s N at io na lc ur re nc y   5  4 x (1  co ef f.) 6  4  5 Te ch ni ca ld ep re cia tio n W rit te n- do w n va lu e of qu an tit y pu rc ha se d N at io na lc ur re nc y N at io na lc ur re nc y  *- 7 -1 + 3 8 - 2 + 4 [o r6 ] 9 - 8 :7 To tal qu an tit y br ou gh tf or wa rd an d pu rc ha se d [In ve nt or y] va lue of qu an tit y br ou gh tf or wa rd an d pu rc ha se d A V E R A G E PU R C H A SE PR IC E O R IN V E N T O R Y PR IC E T on ne s N at io na lc ur re nc y N at io na lc ur re nc y/ to n n e   10 11 12 = 11 : 10 To tal qu an tit y di sp os ed of fro m 'l D ec em be r1 9 .. to 19 .. To tal re ce ip ts fro m di sp os als (it em 10 ) A V ER A G E SE LL IN G PR IC E T on ne s N at io na lc ur re nc y N at io na lc ur re nc y/ to n n e  - 13 -= 9  12 14 - 13 x 10 Av er ag e lo ss on di sp os als LO SS ES O N SA LE S fr om 1 D ec em be r 19 .. to 19 .. N at io na lc ur re nc y/ to n n e N at io na lc ur re nc y .  1 5 -5 + 14 TO TA L LO SS ES fr om 1 D ec em be r 19 .. to 19 .. N at io na lc ur re nc y  0) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. M em be r St at e Pr od uc t N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S O pe ra tio ns fro m 1 D ec em be r1 9 .. to 19 .. TA B LE B - C A L C U L A T IO N O F T E C H N IC A L A N D FI N A N C IA L C O ST S L in e N o D es cr ip tio n U ni ts (') D at a R em ar ks 16 17 Q ua nt iti es ta ke n in to sto ck fro m 1D ec em be r1 9 .. to 19 .. Fi xe d am ou nt fo re nt ry in to sto ck E N T R Y C O ST S T on ne s E C U /t on ne N at io na lc ur re nc y 18 = 16 x 17 x R R 19 20 21 Q ua nt iti es tre at ed fo rb on in g or co nv er sio n Qu an tit ies ob tai ne d fro m bo ni ng or co nv er sio n Fi xe d am ou nt fo rb on in g or co nv er sio n co sts C O ST S O F B O N IN G A N D C O N V E R SI O N T on ne s T on ne s E C U /t on ne N at io na lc ur re nc y 22 = 19 or 20 x 21 x R R 23 24 Qu an tit ies re m ov ed fro m sto ra ge fro m 1D ec em be r1 9 .. to 19 .. Fi xe d am ou nt fo r re m ov al co st s R E M O V A L C O ST S T on ne s E C U /t on ne N at io na lc ur re nc y 25 = 23 x 24 x R R No L 320 / 8 Official Journal of the European Communities 17 . 11 . 83 26 27 = (2 6 x 36 5) :1 2 28 To nn es /m on th of sto ra ge To nn es /d ay of sto ra ge Fi xe d am ou nt fo rs to ra ge T on ne s T on ne s EC U/ to nn e/ da y/ m on th N at io na lc ur re nc y 29 = (2 6 or 27 )x 28 x R R S T O R A G E C O ST S 30 N at io na lc ur re nc y 31 N at io na lc ur re nc y 32 N at io na lc ur re nc y 33 N at io na lc ur re nc y 34 = 18 + 22 + 25 + 29 + 30 + 31 + 32 + 33 T O T A L T E C H N IC A L C O ST S N at io na lc ur re nc y i i 35 = 26 x 9 x 12 n FI N A N C IA L C O ST S N at io na lc ur re nc y 35 = (2 6  3 x n) x 9 x 12 (*) (1) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. (*) If mo dif ied to tak ea cc ou nt of de lay in pa ym en t, ap ply fo rm ula in fin al co lum n. M em be r St at e P ro du ct N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S O pe ra tio ns fro m 1D ec em be r1 9 .. to 19 .. T A B L E C - SU M M A R Y 17 . 11 . 83 Official Journal of the European Communities No L 320 / 9 D es cr ip tio n L os se s on sa le s (n at io na lc ur re nc y) T ec hn ic al co st s (n at io na lc ur re nc y) Fi na nc ia l co st s (n ati on al cu rre nc y) R em ar ks 1. O pe ra tio ns fro m 1 D ec em be r1 9 .. to 19 .. (a) Ite m 15 (ta bl e A ) (b )I te m 34 (ta bl e B) i ^ 1 1  D at a re lat in g to la st m on th of ac co un tin g ye ar ar e to be ex tra ct ed fr om A nn ex V I (*) (c) Ite m 35 (ta bl e B)   1 1 2. C re di t ite m s ot he r th an th os e at ite m 11 of ta bl e A  3. = 1  2 T O T A L T O B E T A K E N IN T O A C C O U N T U P T O 4. Am ou nt s tak en in to ac co un ta nd pa id up to th e en d of th e pr ec ed in g m on th 5. = 3 - 4 A M O U N T S T O B E T A K E N IN T O A C C O U N T A N D T O B E PA ID IN r) Op era tio ns 1D ec em be r1 9 .. to 30 No ve m be r1 9 .. Da te, sta mp an d sig na tur eo fr es po ns ibl ea ge nc y (a ) Li ne HI (C )  (A nn ex V I). (b) Li ne I" (D )  (A nn ex VI ). (c) Li ne II  (A nn ex VI ). x ; No L 320 / 10 Official Journal of the European Communities 17 . 11 . 83 Member State NET LOSSES OF INTERVENTION AGENCIES For the period 1 December 19 . .. to 19 . . TABLE D-DISPOSALS OF BUTTERANDMILK POWDERFROMPUBLIC STORAGEACCORDING TOTHEAPPROPRIATE REGULATIONS Type of measure CommissionRegulations (EEC) Quantities (tonnes) Receipts (national currency" Remarks I. Normal disposals No No No I TOTAL I II . Special measures A. Food aid No B. Special measures other than food aid No 262/79 (formula A) No No No Total B C. No 262/79 (formula B) No 649/78 Total C . TOTAL n - A + B + C GRAND TOTAL I + E 17 . 11 . 83 Official Journal of the European Communities No L 320 / 11 Member State NET LOSSES OF INTERVENTION AGENCIES for the period 1 December 19 . . to 19 . . TABLE E  DETERMINATION OF LOSSES ON SALES DUE TO THE DISPOSAL AT REDUCED PRICES OF BUTTER OR SKIMMED-MILK POWDER FOR (Regulation (EEC) No .../..) (aj ) Quantities disposed from 1 December 19 . . to 19 . . ( tonnes) (bj ) Intervention price valid in the month of removal from stock (ECU) (cj ) Conversion rate (dj ) Value of quantities disposed from 1 December 19 . . to 19 . . (( aj ) x (bj ) x (cj )) (a2 ) Quantities disposed from . to - ( tonnes) (b2) Intervention price valid in the month of removal from stock (ECU) (c2 ) Conversion rate ' (d2) Value of quantities disposed from . . to ((a2 ) x (b2) x (c2 )) (a3 ) Quantities disposed from to 30 November 19 . . ( tonnes) (b3 ) Intervention price valid in the month of removal from stock (ECU) (c3 ) Conversion rate (d3 ) Value of quantities disposed from to 30 November 19 . . (national currency) (national currency) (national currency ) ( f) Total value of quantities disposed , to enter on table D ((dj x (d2 ) x (d3 )) (g ) Proceeds from sales from 1 December 19 . . to 19 . . ( national currency ) (national currency ) (national currency) (national currency ) (h ) = f - g Losses on sales to be taken into account from 1 December 19 . . to . 19 . . (column (b ) of Annex II ) ( i ) Losses on sales to end of previous month ( j ) = h - i Losses on sales to be taken into account for the month of (column ( a) of Annex II ) (national currency ) M em be r St at e Pr od uc t TA B LE F - R EC EI PT S IN A N T IC IP A T IO N O F LO SS ES O N SA LE S A N D C A L C U L A T IO N O F R E SU L T IN G D E D U C T IO N FR O M FI N A N C IA L C O ST S R at e: 0, 09 M on th of re ce ip t D at e of re ce ip t A m ou nt re ce iv ed N um be ro fd ay s un til en d of m on th Fi na nc ia l co st s to be de du ct ed (c )X (d )X ra te C um ul at iv e to ta ls C os ts In te re st 3 6 5 (a ) (b ) (c ) (d ) (e ) (f) Cu m ul ati ve co sts (co lu m n (b )( Ja nu ar y) ) D ec em be r Ja nu ar y M on th ly to ta l C um ul at iv e in te re st (ta bl e C, lin e 2 (F eb ru ar y) ) No L 320 / 12 Official Journal of the European Communities 17 . 11 . 83 Cu m ul ati ve co sts (co lu m n (b )( Fe br ua ry )) Ad ju stm en t( pr ec ed in g m on th ) Fe br ua ry M on th ly to ta l C um ul at iv e in te re st (ta bl e C ,l in e 2 (M ar ch )) Cu m ul at iv e co sts (co lu m n (b )( N ov em be r)) Ad ju stm en t( pr ec ed in g m on th ) N ov em be r M on th ly to ta l C um ul at iv e in te re st (ta bl e C ,l in e 2 (D ec em be r)) 17 . 11 . 83 Official Journal of the European Communities No L 320 / 13 ANNEX IV MEMBER STATE STATEMENT OF CASH POSITION  SUMMARY on A. Liquid assets 1 . Liquid assets on 2 . Payments received 3 . Adjustments resulting from clearance of accounts Total A B. Expenditure Expenditure in the month of chargeable to the EAGGF Guarantee Section 0 ) Total B C. Balance Available on A - B including: ( a ) accounts provided for under Article 1 of Regulation ( b ) accounts of paying authorities Date , stamp and signature of competent authority (') Itemized in column ( a ) of Annex V. A N N E X V M E M B E R ST A T E ST A TE M EN T O F EX PE N D IT U RE A N D ES TI M A TE O F FI NA NC IA L RE Q U IR EM EN TS SU M M A R Y \ Ex pe nd itu re in th e m on th of Ex pe nd itu re to 0) Es tim ate of fu tu re ex pe nd itu re Pa yi ng au th or iti es of bo di es (2) (3) (4) T ot al (a ) (b ) (c ) (d ) (e ) (f) - (c) +. (d )+ (e ) - T ot al v - No L 320 / 14 Official Journal of the European Communities 17 . 11 . 83 0) Cu mu lat ive ex pe nd itu re fro m 1J an ua ry to the en d of the mo nth of co lum n (a) . Da te, sta mp an ds ign atu re of co mp ete nt au tho rit y - (2) Es tim ate of ex pe nd itu re in th em on th im me dia tel y af ter th e m on th of co lu m n (a) . (3) Es tim ate of ex pe nd itu re in th e se co nd m on th aft er th e m on th of co lu m n (a) . (4) Es tim ate of ex pe nd itu re in th e thi rd m on th af ter th* em on th of co lu m n (a) . A N N E X V I PU B L IC ST O R A G E D ep ar tm en to ra ge nc y wi th in th e m ea ni ng of Ar tic le 4 of Re gu lat io n (E EC )N o 72 9/ 70 : M em be r St at e Y ea r Pr od uc t Pa ge 1 17 . 11 . 83 Official journal of the European Communities No L 320 / 15 L in e N o It em Qu an tit ies (*) R at e pe ru ni t (E CU X co nv er sio n ra te )( 2) A m ou nt in na tio na lc ur re nc y R ef er en ce s (a ) (b ) (c ) (d ) (e )- (c )x (d ) (f) I. A . B . C . Co sts ,m at er ia lo pe ra tio ns St an da rd am ou nt s 1. En try co sts 2. R em ov al co st s 3. St or ag e co sts 4. O th er st an da rd am ou nt s Tr an sp or tc os ts, no sta nd ar d am ou nt O th er co st s D . T ot al T o be ca rr ie d fo rw ar d to ta bl e C of A nn ex H I n. Fi na nc in g co sts (ta bl e 2) T o be ca rr ie d fo rw ar d to ta bl e C of A nn ex H I (') Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pl ac es . (2) Da ta to be br ok en do w n fo re ac h pe rio d of va lid ity of am ou nt se xp re ss ed in EC U an d fo rc ha ng es in th e co nv er sio n ra te ,i n an An ne x. Pa ge 2 L in e N o It em Q ua nt iti es R at e pe ru ni t A m ou nt in na tio na lc ur re nc y R ef er en ce s (a ) (b ) (c ) (d ) (e )= (c ) x (d ) (f) m . A . Pr ic e di ff er en ce an d ot he r ite m s D eb it 1. St oc k at 1 D ec em be r 19 .. 2. Qu an tit ies bo ug ht in fro m 1 De ce m be r1 9 .. to 30 N ov em be r 19 .. Su b- to ta l 3. O th er de bi t te rm s T O T A L D E B IT B . C re di t 1. Q ua nt iti es di sp os ed (ta bl e 3) 2. Lo ss es ex ce ed in g to ler an ce m ar gi n (a) qu an tit ie s lo st fix ed (b ) to ler an ce m ar gi n (c) qu an tit ies ex ce ed in g to ler an ce 3. St oc k at 30 N ov em be r 19 .. . 4. A m ou nt s re co ve re d, fo rfe ite d; se cu rit ies 5. O th er cr ed it ite m s  ta bl e 4  ot he r ¢ T O T A L C R E D IT T O T A L D E B IT i . _ 1 I c . - D eb it/ cr ed it ba la nc e (2) T o be ca rr ie d fo rw ar d to ta bl e C of A nn ex EI No L 320 / 16 Official Journal of the European Communities 17 . 11 . 83 (') Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. (2) De let e wh er e ap pr op ria te . T A B L E 1 D ep ar tm en to ra ge nc y wi th in th e m ea ni ng of Ar tic le 4 of Re gu lat io n (E EC )N o 72 9/ 70 : SI T U A T IO N O F A N D M O V E M E N T S IN PU B L IC ST O C K S M em be r St at e Y ea r P ro du ct (to nn es ) (M 17 . 11 . 83 Official Journal of the European Communities No L 320 / 17 I I In ta ke O ff ta ke M on th St oc ks at be gi nn in g of ea ch m on th To ta lq ua nt ity of pr od uc ts br ou gh ti nt o sto ra ge In te rv en tio n en tai lin g ac tu al m ov em en t fr om w ar eh ou se to w ar eh ou se To ta lq ua nt ity re m ov ed R em ov al tr an sa ct io ns en tai lin g ac tu al m ov em en t ou t of w ar eh ou se St oc ks at en d of ea ch m on th (a ) (b ) (c ) (d ) (e ) (f) - (a )+ (b )- (d ) D ec em be r Ja nu ar y Fe br ua ry M ar ch Ap ril M ay Ju ne Ju ly A ug us t Se pt em be r O ct ob er N ov em be r T ot al I (') Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. to ta l( a) + to ta l( f) (to ta l (a )+ to ta l. (f) )3 65 A . N um be r of to nn es /m on th = 2 5 B. N um be ro ft on ne s/ da y = 2 4 T A B L E 2 D ep ar tm en to ra ge nc yw ith in th em ea ni ng of Ar tic le 4 of Re gu lat io n (E EC )N o 72 9/ 70 : D E T E R M IN A T IO N O F FI N A N C IA L C O ST S M em be r St at e Y ea r P ro du ct Va lu e of qu an tit ie s ca rri ed fo rw ar d or bo ug ht in Av er ag e va lu e (n at io na lc ur re nc y) T ot al st oc ks at be gi nn in g of ea ch m on th (to nn es )( J) T ot al st oc ks at en d of ea ch m on th (to nn es )( M Av er ag e sto ck (to nn es ) (') F in an ci al c o st s (n at io na lc ur re nc y) P ro du ct va rie ty or ty pe na tio na lc ur re nc y to nn es (M (d ) + (e ) a (b ) (C= a ) (d ) e (f) = (g )- (c) x (f) x (i) b 24 No L 320 / 18 Official Journal of the European Communities 17 . 11 . 83 De du cti on du e to de lay in pa ym en tf or pu rc ha se s= Q ua nt iti es bo ug ht in .x nu m be ro fm on th s de lay in pa ym en t 12 Av era ge sto ck fo rt he ca lcu lat io n of fin an cia lc os ts FI N A N C IA L C O ST S (*) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pl ac es . M em be r St at e Y ea r Pr od uc t T A B L E 3 D ET A IL S O F LI N E m (B )( 1) O F A N N EX V I RE LA TI N G TO G O O D S R EM O V ED FR O M ST O R A G E 17 . 11 . 83 Official Journal of the European Communities No L 320 / 19 Ty pe of re m ov al Qu an tit ies (to nn es )0 ) Pr ic e (E C U /t on ne ) V al ue \ (a ) (b ) (c )  = (a ) x (b ) 1. Qu an tit ies so ld inc lud ing sa mp les ne tw eig ht gr os sw eig ht 2. Qu an tit ies gi ve n as fo od aid (a) fro m 1 D ec em be r1 9 .. to 19 .. (b ) fro m 19 .. to 30 N ov em be r 19 .. 3. Q ua nt iti es lo st (th ef ts, etc .): (a) fro m 1 D ec em be r1 9 .. to 19 .. (b ) fro m 19 .. to 30 N ov em be r1 9 .. 4. Qu an tit ies da m ag ed 5. Qu an tit ies re fu se d af ter se co nd qu ali ty co nt ro l (da iry pr od uc ts on ly ): (a ) fro m 1 D ec em be r1 9 .. to 19 .. (b ) fro m 19 .. to 30 N ov em be r1 9 .. 6. Ot he rs (to be sp ec ifi ed ) - Ca rry fo rw ar d pr ice (n at io na lc ur re nc y/ to nn e) ) LI N E m (B )( 1) O F A N N EX V I  I (') Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. M em be r St at e Y ea r Pr od uc t T A B L E 4 D ET A IL S O F LI N E m (B )( 5) O F A N N EX VI RE LA TI N G TO O TH ER EL EM EN TS O F CR ED IT Ty pe of re im bu rs em en t V al ue A. Re im bu rse m en to fc os ts fo llo wi ng ref us al of pr od uc ts aft er se co nd qu ali ty co nt ro l (fo rd air y pr od uc ts on ly ) (to nn es x fix ed am ou nt x re pr es en tat iv e ra te ) ( ) ( ) " No L 320 / 20 Official Journal of the European Communities 17 . 11 . 83 1. Fi xe d co st s (a) fr om 1 D ec em be r 19 .. to 19 .. (b ) fro m 19 .. to 30 N ov em be r 19 2. St or ag e co sts (a ) fr om 1 D ec em be r1 9 .. to .. . .. .1 9 .. (b ) fro m 19 .. to 30 N ov em be r1 9 3. Fi na nc ia l co st s (if pa ym en th as be en m ad e) (a ) (b ) (to nn es x da ys x sto ra ge co sts x re pr es en tat iv e ra te ) ( ) ( ) (pu rc ha se pr ice x da ys x % ): 36 5 ( ( ) :3 65 ) :3 65 B. Re im bu rse m en to fs to ra ge co sts fo llo wi ng wi th dr aw al of pr od uc ts af ter sta tu to ry tim e lim its 1. To ba cc o (A rti cle '9 of Re gu lat ion (E EC )N o 33 89 /7 3) (to nn es x da ys x pe na lty ch arg ex rep res en tat ive rat e) (a) fro m 1 De ce m be r1 9 .. to 19 .. ( ) (b) fro m 19 .. to 30 No ve m be r1 9 .. ( ) 2. Ce re als (A rti cle 16 of Re gu lat io n (E EC )N o 18 36 /8 2) (to nn es x da ys x st an da rd am ou nt x re pr es en ta tiv e ra te ) 30 (a) fro m 1 De ce m be r1 9 .. to 19 .. ( (b) fro m 19 .. to 30 N ov em be r 19 .. ( ) ) LI N E m (B )( 5) O F A N N EX V I